Citation Nr: 0619269	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture secondary to the veteran's service connected 
medial plica syndrome of both knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from March 1993 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  A hearing before the undersigned sitting at the RO 
was held in May 2005.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a right ankle fracture on the basis that the 
fracture is secondary to the veteran's service connected 
medial plica syndrome of both knees.  The veteran asserts in 
his December 2003 notice of disagreement and in testimony 
before the Board in May 2005 that his service connected 
disability of the knees caused his legs to give out in June 
2002, resulting in the fracture of his right ankle.

The veteran is service-connected for bilateral medial plica 
syndrome, which is assigned a noncompensable rating for each 
knee.  

In a June 2002 statement, N. Abidi, M.D. indicated that the 
veteran slipped and fell when his knees gave way while 
descending a small hill.  This resulted in a right ankle 
fracture.  In a January 2003 statement, N. Abidi, M.D. 
indicated that when the veteran fractured his right ankle in 
June 2002, he stated that he fell on an uneven surface when 
his knees gave out.  A June 2003 statement by a VA physician 
indicated that the right ankle fracture was unrelated to 
service-connected knee disability and instead was caused by a 
fall.  A March 2004 VA examination report includes a 
diagnosis of status-post right ankle fracture that is clearly 
secondary to chondromalacia, particularly of his right knee.  
It was concluded that it is "very unlikely that the patient 
would have a fall from medial plica syndrome.  I suspect that 
the fall was because he has a structural lesion inside the 
knee; namely, a meniscus tear, that caused him to fall."  
The examiner further notes that he has not determined "what 
is really going on" with the veteran's knees, and that the 
veteran should be given a magnetic resonance imaging 
examination (MRI) to determine the exact nature of the knee 
problem that caused his fall.  

The veteran stated during the Travel Board hearing that he 
did not receive an MRI examination subsequent to the March 
2004 VA examination, and there is no record of a subsequent 
MRI in the claims file.  The Veterans Claims Assistance Act 
of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The duty to 
assist requires further examination by a specialist when 
recommended by VA's own physician.  Hyder v. Derwinski, 1 
Vet. App. 221, 224-225 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination for the purpose of 
determining the nature and etiology of 
his service-connected bilateral medial 
plica syndrome.  All appropriate tests 
and studies should be performed, 
including an MRI of both knees if 
deemed necessary.  The examiner should 
specifically indicate whether the 
veteran has subluxation or instability 
of either knee, and if so, whether or 
not it is a symptom of his service-
connected bilateral medial plica 
syndrome.  The examiner should indicate 
whether there is a 50 percent 
probability or greater that the 
veteran's right ankle fracture is 
secondary to the service-connected 
bilateral medial plica syndrome.  A 
complete rationale for any opinion 
should be included.  The examiner 
should review the veteran's claims 
file, and the medical reports of Dr. 
Abidi and the June 2003 and March 2004 
VA medical reports should be 
reconciled.  

2.	Thereafter, VA should readjudicate the 
claim.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

